Case 2:19-cv-00042-HYJ-MV ECF No. 150, PageID.922 Filed 05/28/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

DAVID PEPIN,

               Plaintiff,
                                                                  Case No. 2:19-cv-00042
v.
                                                                Honorable Hala Y. Jarbou
                                                        Magistrate Judge Maarten Vermaat
WISCONSIN CENTRAL LTD, d/b/a CN,

            Defendant.
_____________________________________________________________________________

 David L. Blunt                                             Mary C. O’Donnell (P33479)
 Paul T. Slocomb #6226129                                     WISE CARTER CHILD &
 BLUNT SLOCOMB, LTD.                                                  CARAWAY, P.A.
 1115 Locust Street, 4th Floor                                       28 W. Adams Ave.
 St. Louis, MO 63101                                       Grand Park Centre, Suite 1700
 (314) 436-7800                                                       Detroit, MI 48226
 dlb@bluntlaw.com                                                       (313) 552-3534
 paulslocomb@yahoo.com                                            mco@wisecareter.com

 Attorneys for Plaintiff                                            Charles H. Russell III
                                                                       Jeremy L. Birdsall
                                                               WISE CARTER CHILD &
                                                                       CARAWAY, P.A.
                                                                  401 East Capitol Street
                                                             Heritage Building, Suite 600
                                                                      Jackson, MS 39201
                                                         (601) 968-5580 / (601) 968-5593
                                                                     chr@wisecarter.com

                                                          Attorneys for Defendant
______________________________________________________________________________

      DEFENDANT’S NOTICE OF DISCOVERY DEPOSITION, DUCES TECUM, OF
                  MICHAEL H. THOMSON, PH.D., VIA ZOOM

TO:    Attorneys for Plaintiff

       PLEASE TAKE NOTICE that defendant, acting through its counsel, Wise Carter Child &

Caraway, P.A., will take the Discovery Deposition, Duces Tecum, upon oral examination of
Case 2:19-cv-00042-HYJ-MV ECF No. 150, PageID.923 Filed 05/28/21 Page 2 of 3




Michael H. Thomson, Ph.D. on Thursday, June 24, 2021 at 10:00 a.m. (EDT). The deposition

will take place via Zoom.

       The deponent is to produce, by June 14, 2021, legible copies of the following materials:

       1.     Deponent’s complete file relating to the case of David Pepin v. Wisconsin
              Central Ltd d/b/a CN, including any and all correspondence, billing records,
              notes, memoranda, reports, photographs, videotape, diagrams, depositions,
              studies, test results documents and records received from any other source,
              and all other documents of any kind in the actual or constructive control of
              deponent relating to the above-described case;

       2.     Any and all information, documentation, statistics, calculations, or other data
              used by or on behalf of deponent for the purpose of any conclusion, opinion,
              or report, generated by or on behalf of deponent in connection with the case
              of David Pepin v. Wisconsin Central Ltd d/b/a CN;

       3.     The identity of any and all treatises, articles, books, or other materials relied
              upon by or on behalf of deponent in generating any conclusion, opinion, or
              report by or on behalf of deponent in connection with the case of David Pepin
              v. Wisconsin Central Ltd d/b/a CN ;

       4.     A list of any cases in which the deponent has previously offered any lay or
              expert testimony for or against railroad companies in the last five years;

       5.     A copy of all 1099 tax statements/forms directed to deponent during the last
              five years relative to any services provided by deponent; and

       6.     A copy of deponent’s most recent curriculum vitae or resume.


Dated: May 28, 2021                           WISE CARTER CHILD & CARAWAY, P.A.

                                              By /s/ Mary C. O’Donnell
                                                     Mary C. O’Donnell (P33479)
                                                     Attorneys for Defendant
                                                     28 W. Adams Ave.
                                                     Grand Park Centre, Suite 1700
                                                     Detroit, MI 48226
                                                     (313) 552-3534

                                CERTIFICATE OF SERVICE
       I, Dawn Taylor, hereby certify that on the date shown below I served a copy of the
foregoing Defendant’s Notice of Discovery Deposition, Duces Tecum, of Michael H. Thomson,


                                                 2
Case 2:19-cv-00042-HYJ-MV ECF No. 150, PageID.924 Filed 05/28/21 Page 3 of 3




Ph.D., Via Zoom with the Clerk of the United States District Court via the Court’s CM/ECF
system which will then send notification of such filing to all counsel of record.

Dated: May 28, 2021                                   /s/ Dawn Taylor




                                           3
